Lipscomb, J.
The plaintiff in the court below seems to have been experimenting upon how much brevity could be used in making a good petition. But notwithstanding we do not intend to impugn, in the slightest degree, the old and time-honored and approved proverb “ that a wise man speaks but little,” yet it has always been considered that those who use language as a medium for the communication of ideas must employ words enough to explain their wants or meaning. The petition in this case is more defective than in the case of Jennings v. Moss, decided a few days ago; and we might rest the reversal of the judgment on the opinion of the court in that case.
But another point is presented in this: The defendant filed a general demurrer and an answer of general denial; his demurrer was overruled; he then abandoned his issue of fact, and the judgment was rendered against him as of nil dioit. We do not believe that by abandoning his issue of fact under the circumstances of this case his standing in this court is worse than if judgment had been rendered against him on the demurrer, and he had declined answering over, resting on his right of having the judgment revised in the appellate court. It is with reluctance, when we see so many petitions crowded with senseless copies from an old English declaration, that we are called upon to censure one running into the opposite extreme. By the insertion of four or five apt and appropriate words the plaintiff would have framed a model petition; but wanting them, the petition is defective and the judgment must be reversed and remanded.
Judgment reversed.